ORDER

PER CURIAM.
Defendant, Jackie Graham, appeals from the judgment entered on a jury verdict finding him guilty of six counts of forcible sodomy in violation of section 566.060 RSMo 1994, on which he was sentenced to a total of forty-four years’ imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).